Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 27, 2018

The Court of Appeals hereby passes the following order:

A18A0321. HOPKINS v. THE STATE.

      On December 20, 2016, Seth Hopkins filed an application for discretionary
review from the trial court’s November 22, 2016 order modifying the terms of his
probation. See Case No. A17D0215. On January 9, 2017, this Court granted the
application pursuant to OCGA § 5-6-35 (j), because the order modifying probation
was directly appealable.

       The record in this case shows, however, that, on April 11, 2017 (while this
appeal was pending), the trial court found that Hopkins had committed further
violations of his probation. The court adjudged Hopkins guilty of the offense for
which he had received probation, revoked Hopkins’ probation, and sentenced him to
serve the remainder of his sentence (one year and six months) in prison.

       Under these circumstances, we conclude that the instant appeal is moot.
“Mootness is a jurisdictional matter. When the remedy sought in litigation no longer
benefits the party seeking it, the case is moot and must be dismissed.” (Citations and
punctuation omitted.) Jayko v. State, 335 Ga. App. 684, 685 (782 SE2d 788) (2016).
See also OCGA § 5-6-48 (b) (3) (An appeal shall be dismissed “[w]here the questions
presented have become moot.”). Accordingly, this appeal is DISMISSED as MOOT.
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/27/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.